NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2100-19

LISA BOBAL,

          Plaintiff-Appellant,

v.

ATLANTICARE,
ATLANTICARE EMERGENCY
DEPARTMENT HAMMONTON,

     Defendant-Respondent.
____________________________

                   Submitted January 26, 2021 – Decided April 27, 2021

                   Before Judges Moynihan and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Docket No. L-1282-19.

                   Lento Law Group, PC, attorneys for appellant (Joseph
                   D. Lento, on the briefs).

                   Jill R. O'Keeffe, attorney for respondents.

PER CURIAM
      In this medical-negligence case, plaintiff appeals an order granting

defendant's motion for summary judgment and dismissing with prejudice

plaintiff's complaint due to plaintiff's failure to comply with the Affidavit of

Merit Statute, N.J.S.A. 2A:53A-26 to -29. Because we agree plaintiff was

required to submit an affidavit of merit and failed to submit a statutorily-

compliant affidavit, we affirm.

      Plaintiff Lisa Bobal filed a complaint on May 15, 2019, and the next day

filed another document also labeled "complaint" 1 naming as defendants

"Atlanticare" and "Atlanticare Emergency Department Hammonton" 2 as well as

fictitious defendants she described as "medical doctors and/or medical personnel

and/or hospital administrative staff."       According to plaintiff, the "medical

professionals specializ[ed] in the field of emergency medicine . . . were duly

licensed to practice medicine . . . and held themselves out to the public, as being




1
    The differences between the first-filed complaint and the second-filed
complaint appear to be stylistic rather than substantive. We quote language from
the second-filed complaint.
2
  According to AtlantiCare Regional Medical Center, it was improperly pleaded
as "Atlanticare" and "Atlanticare Emergency Department Hammonton."
Accordingly, we will refer to AtlantiCare Regional Medical Center,
"AtlantiCare," and "AtlantiCare Emergency Department Hammonton" as
"AtlantiCare," "hospital," or "defendant."
                                                                             A-2100-19
                                         2
skilled, careful and diligent in the practice of their profession and specialty as

emergency medical care professionals."

      Plaintiff alleged she had sought treatment on or about May 16, 2017, at

defendant's emergency room because she was "unable to walk and keep her

balance." According to plaintiff, an "[e]mergency [r]oom physician wanted to

prescribe [her] medication for [a]nxiety despite presenting with mobility

symptoms" and she was "discharged without the proper diagnoses and/or

evaluation" and "was made to leave the [e]mergency [r]oom . . . without staff

assistance or assistance of a wheelchair." Plaintiff contended that as a result,

she became unstable when exiting the emergency room, fell, hit her head, and

suffered "a severe head injury." Plaintiff asserted she "was refused, neglected

or not provided the treatment sought and her symptoms were misdiagnosed" and

described the negligence of defendant and its agents as "consist[ing of] their

failing to diagnose and rendering proper treatment and attention to [her]."

      The hospital filed an answer, including a demand that "plaintiff produce

an appropriately licensed and qualified expert with respect to any direct claims

against the hospital or its employees, prepared in accordance with N.J.S.A.




                                                                              A-2100-19
                                        3
2A:53A-27 within sixty (60) days."        After the court conducted a Ferreira3

conference, plaintiff produced an affidavit authored by Lawrence J. Guzzardi,

M.D.4 In the affidavit, "[b]ased upon the records [he had] reviewed," Dr.

Guzzardi opined "there is a reasonable probability that the care, skill, or

knowledge exercised or exhibited in the treatment of [plaintiff] while at the

AtlantiCare Emergency Department . . . by the AtlantiCare Emergency Room

Staff, . . . fell outside of the professional care and treatment standards for

Emergency Medicine."

       In the affidavit, Dr. Guzzardi certified that he was a "licensed physician"

in Pennsylvania and had been "[b]oard certified and recertified in [e]mergency

[m]edicine and [f]amily [p]ractice." When plaintiff fell outside of defendant's

emergency room, he was "[b]oard certified in the field of [m]edical

[t]oxicology." He does not claim he was board certified in emergency medicine

when plaintiff fell. He included emergency medicine in a list of subjects about

which he previously had testified. He also stated that "[f]or the last five years



3
    Ferreira v. Rancocas Orthopedic Assocs., 178 N.J. 144 (2003).
4
  Plaintiff did not submit any other affidavits, such as an affidavit from a nursing
specialist, and has not asserted the common-knowledge exception to the
Affidavit of Merit Statute applies. See Cowley v. Virtua Health Sys., 242 N.J.
1, 16-17 (2020).
                                                                              A-2100-19
                                         4
[he had] limited [his] practice to study and testimony in [e]mergency [m]edicine

and [m]edical [t]oxicology to include correctional care and substance abuse."

He did not state he was "credentialed by a hospital" or engaged in "active clinical

practice" or "the instruction of students" at any time in the past five years. See

N.J.S.A. 2A:53A-41.

      Defense counsel objected to the affidavit, stating it failed to comply with

the requirements of the Affidavit of Merit Statute in that the affiant "has not

been board certified in emergency medicine since 2009 nor does it appear that

he practices in the area of emergency medicine or in an emergency department."

Defense counsel also complained that she had not received a copy of the affiant's

curriculum vitae even though she had requested one. According to defendant,

plaintiff did not respond to that letter.

      Defendant moved for summary judgment, arguing that plaintiff had failed

to submit an affidavit by an appropriately licensed person pursuant to the

Affidavit of Merit Statute. In a certification, defense counsel complained about

not receiving a copy of the affiant's curriculum vitae; contended the affiant's

website, https://lawrenceguzzardi.com/forensic-toxicologist.html, revealed he

had not been board certified in emergency medicine since 2009 and had not

practiced in the field of emergency medicine in the last five years; and attached


                                                                             A-2100-19
                                            5
a copy of the affiant's credentials from his website. Those credentials referenced

"litigation consulting" and contained the assertions that Dr. Guzzardi "can

provide the insight you need on these matters in the courts and when dealing

with insurance companies" and that "his commitment to make himself available

full time for testimony shows that he is a capable and concise witness." The

credentials did not state that Dr. Guzzardi was "credentialed by a hospital" or

engaged in "active clinical practice" or "the instruction of students" at any time

in the past five years. See N.J.S.A. 2A:53A-41. Plaintiff did not dispute

defendant's summary of Dr. Guzzardi's credentials.

      At oral argument, defense counsel represented to the court that plaintiff

had been treated by Dr. Louis Sabatini, "an emergency medicine physician," and

that Dr. Sabatini was board certified. When the court asked defense counsel if

Dr. Sabatini was board certified in emergency medicine, she responded, "[h]e

is." She then relayed the basis of that assertion.

            [DEFENSE COUNSEL]: And that was information
            that I actually just Googled . . . I didn't have that
            information. He is not an employee, so I just took the
            liberty of Googling him by looking at his name in the
            record, and, you know, under the – the appropriate
            [b]oard specialty website, and found that he was
            [b]oard certified.




                                                                            A-2100-19
                                        6
Defense counsel did not identify the "[b]oard specialty website" she had

reviewed and did not provide a copy of what she had reviewed or of any

document establishing Dr. Sabatini was board certified in emergency medicine.

Defendant had not supported its motion with a certification from Dr. Sabatini or

anyone with personal knowledge of his credentials and expertise. Cf. Buck v.

Henry, 207 N.J. 377, 383 n.1, 387 (2011) (noting that the summary-judgment

record was "sparse" but included a certification of the treating physician in

which he certified what his specialty was, that his specialty was recognized by

the American Board of Medical Specialties, and that his treatment of plaintiff

involved his specialty).

      Neither the court nor plaintiff's counsel questioned the source of defense

counsel's assertion.   Instead, plaintiff's counsel contended he did not have

records regarding plaintiff's visit to defendant's emergency room and that

defendant had not previously identified Dr. Sabatini as plaintiff's treating

physician.

      Defense counsel assured the court Dr. Sabatini was named in records

defendant had provided to plaintiff, pointing out that in his affidavit, Dr.

Guzzardi stated he had reviewed records. She contended plaintiff's counsel had

not advised her he was missing records and had not submitted pursuant to


                                                                          A-2100-19
                                       7
N.J.S.A. 2A:53A-28 a sworn statement in lieu of an affidavit of merit stating

defendant had failed to provide records. She advised the court she did not have

the records with her and asked if she could supplement the record. The court

granted that request.

      When the court asked plaintiff's counsel if Dr. Guzzardi had reviewed

records produced by defendant, plaintiff's counsel conceded Dr. Guzzardi had

reviewed some records and advised the court he was "a little gun shy of . . .

making a representation which I may not know," telling the court he had been

"asked to cover this hearing."     He nevertheless went on to make several

unsupported representations to the court about Dr. Guzzardi, including that he

"did practice in emergency medicine," "taught in emergency medicine,"

"continues to practice medicine," "is a teacher," and "does continue to have a

practice where he deals mostly with inmates . . . where he obviously is aware of

emergency medicine."      Plaintiff's counsel provided no support for those

assertions. The record is devoid of any evidence that Dr. Guzzardi had been

engaged in "active clinical practice" or "the instruction of students in an

accredited medical school" at any time in the past five years. See N.J.S.A.

2A:53A-41.




                                                                          A-2100-19
                                       8
      Citing N.J.S.A. 2A:53A-41, defense counsel also argued that even if the

plaintiff's treating physician was not board certified or if plaintiff did not know

the treating physician was board certified, she was required to submit "for non-

[b]oard certified emergency room physicians that specialize in emergency

medicine which all – all of them do" an affidavit of merit from someone

"practicing or working at the time in that specialty, which Dr. Guzzardi did not

do." In response, plaintiff's counsel argued Dr. Guzzardi was specialized "at

one point" and "[n]o one says he is still not specialized, he is just not [b]oard

certified in that area."

      The court advised counsel "what is missing in my mind in order for me to

rule on this motion . . . is the issue of whether or not those records were in fact

in plaintiff's possession," noting the court found it "hard to believe that the case

would get this far without plaintiff having secured the very medical records that

are apparently at issue." The court asked defense counsel to supplement the

record, gave plaintiff an opportunity to respond to defendant's supplemental

submission, and asked plaintiff's counsel to submit Dr. Guzzardi's curriculum

vitae. The court stated, "if I am satisfied that those records were in plaintiff's

possession and those records include Dr. Sabatini's name, I am inclined to grant

the motion."


                                                                              A-2100-19
                                         9
      The court granted the motion in a written opinion.           In the "Party

Contentions" section of the opinion, the court stated that since oral argument,

"defendant provided the court with records illustrating that Louis Sabatini, D.O.,

a doctor board certified in emergency medicine, was the physician who attended

plaintiff." The court did not specify what those records were or what, if any,

evidence in the motion record supported defendant's assertion that Dr. Sabatini

was board certified in emergency medicine. Defendant included in its appellate

appendix documents it identifies as "RECORDS FROM ATLANTICARE

REGIONAL MEDICAL CENTER," which "include[] the visit in question."

Defendant did not confirm that these records were the records provided to the

trial court. The records identify Dr. Sabatini as the "Attending Provider." They

do not state whether Dr. Sabatini was board certified.

      In the "Findings of Fact" section of the opinion, the court found Dr.

Guzzardi "is presently board certified in [m]edical [t]oxicology," "was board

certified in [e]mergency [m]edicine from 1979 to 2009," and "has not practiced

[e]mergency [m]edicine in the last five years."

      In the "Discussion" section of the opinion, the court concluded emergency

medicine was a specialty recognized by the American Board of Medical

Specialties; the treatment plaintiff received involved the specialty of emergency


                                                                            A-2100-19
                                       10
medicine, citing plaintiff's allegation in her complaint that "medical

professionals" who had treated her "specializ[ed] in the field of emergency

medicine . . . [were] duly licensed to practice medicine . . . and held themselves

out to the public, as being skilled, careful and diligent in the practice of their

profession and specialty as emergency medical care"; and plaintiff knew or

should have known Dr. Sabatini was the treating physician based on the records

provided to her.     Having drawn those conclusions, the court applied the

"heightened requirements" of N.J.S.A 2A:53A-41 and held that Dr. Guzzardi's

affidavit failed to comply with the Affidavit of Merit Statute because he had not

been board certified in emergency medicine since 2009 and had not been

engaged in "the active practice of emergency medicine or teaching student[s]

emergency medicine at an accredited school." The court also held that plaintiff

had not "plead[ed] substantial compliance or illustrated extraordinary

circumstances" excusing plaintiff's failure to comply. The court issued an order

granting defendant's motion and dismissing plaintiff's complaint with prejudice.

      On appeal, plaintiff asserts that, contrary to defense counsel's

representation to the trial court at oral argument, Dr. Sabatini was board certified

in family medicine and not board certified in emergency medicine. To support

that assertion, plaintiff included in her appellate appendix a document she


                                                                              A-2100-19
                                        11
described as "America Board of Medical Specialties Website Excerpts for Dr.

Louis Sabatini (05/11/2020)." Dated more than five months after the court's

order, that document clearly was not part of the motion record. Plaintiff argues

that because Dr. Sabatini was not board certified in emergency medicine, Dr.

Guzzardi was not required to be board certified in emergency medicine and,

thus, his affidavit was compliant with the Affidavit of Merit Statute. Plaintiff

argues she substantially complied with the Affidavit of Merit Statute because

Dr. Guzzardi previously had been board certified in emergency medicine from

1979 to 2009 and "continues to testify in a variety of disciplines, including

emergency medicine." If the affidavit is deemed not compliant, she asks for the

opportunity to "find another physician to complete another [affidavit]." Plaintiff

again places the blame for her failure to comply on defendant for not previously

identifying Dr. Sabatini as plaintiff's treating physician.

      In response, defendant again asserted Dr. Sabatini was board certified in

emergency medicine, now relying on a document produced apparently for the

first time in its appellate appendix. That document, which was not attached to

any certification of Dr. Sabatini or anyone with personal knowledge, see R. 1:6-




                                                                            A-2100-19
                                        12
6 and Celino v. Gen. Accident Ins., 211 N.J. Super. 538, 544 (App. Div. 1986),5

appears to be a December 12, 2018 letter to Dr. Sabatini from the American

Board of Physician Specialties, stating, "[t]he Board of Certification in

Emergency Medicine, an affiliate of the American Board of Physician

Specialties, is pleased to inform you that you have passed the written

examination and have now successfully met all requirements for board

recertification in [e]mergency [m]edicine."        Defendant argues plaintiff

submitted for the first time in her appellate appendix Dr. Guzzardi's curriculum

vitae, which confirms that he is not qualified to author an affidavit of merit in

this case because he has not worked in emergency medicine in a hospital since

1998, has not been board certified in emergency medicine since 2009, has not



5
   Information from this document is not included in Dr. Sabatini's professional
profile made public pursuant to the New Jersey Health Care Consumer
Information Act, N.J.S.A. 45:9-22.21. That Act authorizes the New Jersey
Division of Consumer Affairs in the Department of Law and Public Safety to
collect and maintain information on all physicians licensed in New Jersey for
the purpose of creating a profile that is accessible by the public. See N.J.S.A.
45:9-22.22. According to the New Jersey Division of Consumer Affairs website,
Dr. Sabatini self-reported that he was board certified in emergency medicine in
1997 and that that board certification expired in 2007. See The State of New
Jersey, New Jersey Health Care Profile, https://www.njdoctorlist.com/home.jsp
(last visited Apr. 7, 2021). The website states that the self-reported board
certification information was provided "by the practitioner but has not been
independently verified by the State Board of Medical Examiners or the Division
of Consumer Affairs." Ibid.
                                                                           A-2100-19
                                      13
had any teaching responsibilities since 1990, has not sat on any hospital

committees since 1988, has not published or lectured in the field of emergency

medicine since the 1990s, was not in active clinical practice, and did not instruct

students at an accredited institution. Defendant also argues plaintiff did not

meet the elements of substantial compliance.

      In reply, plaintiff asserts that to be board certified under N.J.S.A. 2A:53A-

41, Dr. Sabatini must have been certified by the American Board of Medical

Specialties or the American Osteopathic Association and that his purported

certification by the American Board of Physician Specialties, the entity that

authored the December 12, 2018 letter to Dr. Sabatini, does not render him board

certified for purposes of the Affidavit of Merit Statute. Plaintiff asks us to

sanction defendant under Rules 2:9-9 and 2:11-4(c).

      "The submission of an appropriate affidavit of merit is considered an

element of the claim." Meehan v. Antonellis, 226 N.J. 216, 228 (2016). Thus,

"[f]ailure to submit an appropriate affidavit ordinarily requires dismissal of the

complaint with prejudice." Ibid.; see also Cowley, 242 N.J. at 16. Accordingly,

we review de novo the legal issues presented in an affidavit-of-merit motion.

Id. at 230. We also review a trial court's grant of summary judgment de novo

under the same standard that applies to trial courts. Templo Fuente De Vida


                                                                             A-2100-19
                                       14
Corp. v. Nat'l Union Fire Ins. Co., 224 N.J. 189, 199 (2016). We view the facts

in a light most favorable to non-moving party. Brill v. Guardian Life Ins. Co.

of Am., 142 N.J. 520, 536 (1995). We give deference to the trial court's factual

findings but not to the application of law to those findings. Lee v. Brown, 232

N.J. 114, 126-27 (2018). To be entitled to deference, a trial court's factual

finding must be supported by credible evidence in the record. Zaman v. Felton,

219 N.J. 199, 215 (2014).

      The Affidavit of Merit Statute requires a plaintiff "[i]n any action for

damages for personal injuries . . . resulting from an alleged act of malpractice

or negligence by a licensed person in his profession or occupation" to "provide

each defendant with an affidavit of an appropriate licensed person that there

exists a reasonable probability that the care, skill or knowledge exercised or

exhibited in the treatment, practice or work that is the subject of the complaint,

fell outside acceptable professional or occupational standards or treatment

practices." N.J.S.A. 2A:53A-27. The purpose of the statute is "to weed out

frivolous claims against licensed professionals early in the litigation process."

Meehan, 226 N.J. at 228; see also Haviland v. Lourdes Med. Ctr. of Burlington

Cnty., Inc., ___ N.J. Super. ___, ___ (App. Div. 2021) (slip op. at 6) (intent of

Legislature was to ensure parties did not waste time or resources on unnecessary


                                                                            A-2100-19
                                       15
litigation, including discovery). Thus, pursuant to the statute, a plaintiff must

provide a defendant with "an affidavit that indicates the plaintiff's claim has

merit." Fink v. Thompson, 167 N.J. 551, 559-60 (2001).

      To demonstrate a claim is meritorious in accordance with the Affidavit of

Merit Statute, a plaintiff must "obtain[] an affidavit from an appropriate,

licensed expert attesting to the 'reasonable probability' of professional

negligence."   Ferreira, 178 N.J. at 149-50. An affidavit of merit must be

executed by a like-licensed professional. Hill Int'l, Inc. v. Atl. City Bd. of Educ.,

438 N.J. Super. 562, 587 (App. Div. 2014). As set forth by our Legislature in

N.J.S.A. 2A:53A-27 and -41, in medical malpractice cases, that requirement

means that if the allegedly negligent doctor was a specialist in a recognized

specialty, the affiant must be a specialist in that specialty; if the allegedly

negligent doctor was board certified in a recognized specialty, the affiant must

be board certified in that specialty. See N.J.S.A. 2A:53A-41(a). If the allegedly

negligent doctor was not specialized and was a general practitioner, then the

affiant need not be specialized but must be a general practitioner. See N.J.S.A.

2A:53A-41(b). The Legislature defined general practitioner as someone who:

             during the year immediately preceding the date of the
             occurrence that is the basis for the claim or action, shall
             have devoted a majority of his professional time to:


                                                                              A-2100-19
                                        16
                   (1) active clinical practice as a general
                   practitioner; or active clinical practice that
                   encompasses the medical condition, or that
                   includes performance of the procedure, that is the
                   basis of the claim or action; or

                   (2) the instruction of students in an accredited
                   medical school, health professional school, or
                   accredited residency or clinical research program
                   in the same health care profession in which the
                   party against whom or on whose behalf the
                   testimony is licensed; or

                   (3) both.

                   [Ibid.]

      The parties' extensive arguments on appeal, which were supported by

documents the parties had not submitted to the trial court, about whether Dr.

Sabatini was board certified in emergency medicine are of no moment. The real

issue on board certification is that in its summary-judgment motion, defendant

failed to provide the trial court with credible evidence of Dr. Sabatini's purported

board certification. Defense counsel's unsworn statement about her Google

search results is not credible evidence that the trial court could have considered

in deciding defendant's summary-judgment motion. Defendant cannot cure that

critical omission by submitting on appeal a document it failed to provide to the

trial court. Because it was not part of the motion record, we cannot consider the

December 12, 2018 letter, just as we cannot consider the May 11, 2020 website

                                                                              A-2100-19
                                        17
excerpt plaintiff submitted. See Townsend v. Pierre, 221 N.J. 36, 45 n.2 (2015)

("We do not consider [evidence] that was not presented to the trial court and that

was submitted by the parties for the first time on appeal."); Davis v. Devereux

Found., 209 N.J. 269, 296 n.8 (2012) ("As this Court has long held, appellate

review is limited to the record developed before the trial court.").

      Our inquiry does not end there. The trial court did not base its decision

on Dr. Guzzardi's lack of emergency-medicine board certification; it based its

decision on the undisputed fact that Dr. Guzzardi did not specialize in

emergency medicine when plaintiff fell. N.J.S.A. 2A:53A-41(a) provides:

            If the party against whom or on whose behalf the
            testimony is offered is a specialist or subspecialist
            recognized by the American Board of Medical
            Specialties or the American Osteopathic Association
            and the care or treatment at issue involves that specialty
            or subspecialty recognized by the American Board of
            Medical Specialties or the American Osteopathic
            Association, [6] the person providing the testimony shall
            have specialized at the time of the occurrence that is the
            basis for the action in the same specialty or
            subspecialty, recognized by the American Board of
            Medical Specialties or the American Osteopathic
            Association, as the party against whom or on whose
            behalf the testimony is offered.

            [(Emphasis added.)]

6
   It is undisputed that, as the trial court found, the American Board of Medical
Specialties recognizes emergency medicine as a specialty and that the treatment
at issue involves that specialty.
                                                                            A-2100-19
                                       18
      Plaintiff   complains   defendant     untimely   provided    plaintiff    with

information regarding Dr. Sabatini. But it is clear from her own complaint that

plaintiff knew when she filed her complaint that her treating physician

specialized in emergency medicine. In her complaint, she stated that defendants

were "medical professionals specializing in the field of emergency medicine"

who "held themselves out . . . in the practice of their profession and specialty as

emergency medical care professionals." She also asserted that it was "[t]he

[e]mergency [r]oom physician" who "wanted to prescribe [plaintiff] medication

for [a]nxiety despite presenting with mobility symptoms." Having been treated

by an emergency-medicine specialist, plaintiff was required to submit an

affidavit from a physician who specialized in emergency medicine at the time

of her fall.

      As the trial court correctly found based on the record evidence before it,

Dr. Guzzardi did not specialize in emergency medicine at the time of plaintiff's

fall. The credentials Dr. Guzzardi posted on his website do not include any

position involving the active clinical practice of emergency medicine or

teaching of emergency medicine at an accredited school at the time of plaintiff's




                                                                               A-2100-19
                                       19
fall.7 In his affidavit, Dr. Guzzardi conceded that for the last five years he had

"limited [his] practice to study and testimony in [e]mergency [m]edicine and

[m]edical [t]oxicology." Studying and testifying is not actively practicing a

medical specialty.

      Even if Dr. Sabatini had no specialty and worked only as a general

practitioner, Dr. Guzzardi's affidavit would not be statutorily compliant because

Dr. Guzzardi does not meet the Legislature's requirements for a general

practitioner. Plaintiff's submissions make clear that during the year immediately

preceding plaintiff's fall, Dr. Guzzardi did not devote a majority of his

professional time to "active clinical practice as a general practitioner" or "the

instruction of students in an accredited" school or program.        See N.J.S.A.

2A:53A-41(b).

      The trial court correctly concluded that plaintiff has not demonstrated

substantial compliance with the Affidavit of Merit Statute.         To establish

substantial compliance, a plaintiff must show "(1) the lack of prejudice to the

defending party; (2) a series of steps taken to comply with the statute involved;


7
  It is not clear to us whether the curriculum vitae of Dr. Guzzardi plaintiff
submitted on appeal was submitted to the trial court in response to its request at
oral argument. Even if we were to consider it, his curriculum vitae demonstrates
that he did not practice in emergency medicine or teach about emergency
medicine at the time of plaintiff's fall.
                                                                            A-2100-19
                                       20
(3) a general compliance with the purpose of the statute; (4) a reasonable notice

of petitioner's claim; and (5) a reasonable explanation why there was not a strict

compliance with the statute." Galik v. Clara Maass Med. Ctr., 167 N.J. 341,

347-48 (2000); see also Ferreira, 178 N.J. at 151. "Establishing those elements

is a heavy burden." Galik, 167 N.J. at 357. Plaintiff did not engage in a series

of steps to comply with the statute and has not offered a reasonable explanation

as to why she did not comply with the statute. Having pleaded in her complaint

that she was treated by an "Emergency Room physician" and "medical

professionals specializing in the field of emergency medicine," having received

notice from defendant that she was not in compliance with the statute, and

having participated in a Ferreira conference, plaintiff nevertheless submitted an

affidavit from someone who, based on his own credentials and statements,

clearly was not in active clinic practice of medicine, and certainly not emergency

medicine, at the time of her fall. That is not substantial compliance.

      Finally, we decline plaintiff's invitation to sanction defendants. Both

parties violated our appellate rules by submitting documents that were not before

the trial court. See Catton v. N.J. Full Ins. Underwriting Ass'n, 242 N.J. Super.

5, 6-7 (App. Div. 1990).

      Affirmed.


                                                                            A-2100-19
                                       21